 1
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                               EASTERN DISTRICT OF CALIFORNIA
 9
10   U.S. EQUAL EMPLOYMENT OPPORTUNITY )                    Case No. 19-mc-00008-EPG
     COMMISSION,                       )
11                                     )                    STIPULATED ORDER:
                     Petitioner,       )                    (1) REQUIRING PARTIAL
12               v.                    )                        PRODUCTION IN COMPLAINCE
13                                     )                        WITH THE EEOC’S SUBPOENAS;
     MG LUNA, INC.,                    )                    (2) VACATING HEARING AND
14                                     )                        BRIEFING SCHEDULE; AND
                     Respondent.       )                    (3) REQUIRING THE PARTIES TO
15                                     )                        FILE A JOINT STATUS UPDATE
16                                     )                        BY APRIL 15, 2019
                                       )
17                                                          (ECF No. 6)
                                       )
                                       )
18
                                       )
19
            On February 1, 2019, Petitioner U.S. Equal Employment Opportunity Commission
20
     (“EEOC”) filed an Application for an Order to Show Cause as to why its Subpoena (Subpoena
21
     No. Fresno 019-08) and its Subpoena duces tecum (Subpoena No. Fresno 019-08) served on MG
22
     Luna, Inc. (“Respondent”) should not be enforced. (ECF No. 1.) On February 5, 2019, the Court
23
     issued the requested order to show cause, set a briefing schedule, and set the matter for a hearing.
24
     (ECF No. 4.)
25
            Prior to Respondent filing a response to the order to show cause, the Parties arrived at an
26
     agreement regarding Respondent’s production and have filed a stipulation reflecting that
27
     agreement. (ECF No. 6.) The Parties have stipulated that Respondent MG Luna, Inc. shall:
28
     (1) make Maria Guadalupe Luna available for interview by the EEOC on April 9, 2019, at 10:00
                                                      1
 1   a.m., at the EEOC’s Fresno Local Office, at 2500 Tulare St., Ste. 2601, Fresno, CA 93721;
 2   (2) Produce in full the information listed in Sections 1, 2, 3, 5, and 6 of the Request for
 3   Information that is the subject of Subpoena No. Fresno 019-08 by April 10, 2019; and
 4   (3) produce part of the information required in Section 7 Request for Information that is the
 5   subject of Subpoena No. Fresno 019-08, specifically, Respondent shall produce all of the names
 6   and contact information for all employees who worked in the same crew as Armando Torres (aka
 7   Armando Santamaria) and/or Elizabeth Romero in 2017 by April 10, 2019.
 8            The parties have further stipulated that the briefing deadlines and hearing scheduled in
 9   this matter should be vacated.
10            Based on the Parties’ stipulation (ECF No. 6) and for good cause showing, IT IS
11   ORDERED:
12         1. The hearing on the order to show cause, set for April 12, 2019, and the associated
13            briefing schedule are VACATED;
14         2. Maria Guadalupe Luna shall APPEAR for an interview by the EEOC on April 9, 2019 at
15            10:00 a.m. at the EEOC’s Fresno Local Office, at 2500 Tulare St., Ste. 2601, Fresno, CA
16            93721;
17         3. MG Luna, Inc. shall PRODUCE to the EEOC responses to items 1, 2, 3, 5, and 6 of the
18            Request for Information that is the subject of Subpoena Number 019-08 by April 10,
19            2019; and
20         4. MG Luna, Inc. shall PRODUCE to the EEOC names and contact information for all
21            employees who worked in the same crew as Armando Torres (aka Armando Santamaria)
22            and/or Elizabeth Romero in 2017 by April 10, 2019.
23   \\\
24   \\\
25   \\\
26   \\\
27   \\\
28   \\\

                                                       2
 1     5. If the EEOC has not filed a notice of voluntary dismissal by April 15, 2019, the parties
 2        shall FILE a joint status update by April 16, 2019, reflecting the completion status of
 3        Defendant’s production of the required documents and testimony.
 4
     IT IS SO ORDERED.
 5
 6
       Dated:    March 25, 2019                             /s/
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
